     Case 1:19-cv-00354-MLB-RGV Document 1 Filed 01/21/19 Page 1 of 11




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                       ATLANTA DIVISION

LAKENYA K. MONFORT,                  )
                                     )
     Plaintiff,                      )
                                     )
v.                                   )        CIVIL ACTION FILE NO.
                                     )        _______________________
CKCG HEALTH CARE SERVICES,           )
INC. and INFORMATION ON              )        JURY TRIAL DEMANDED
DEMAND, INC.,                        )
                                     )
     Defendants.                     )

                              COMPLAINT

     Pursuant to Federal Rule of Civil Procedure 8, Plaintiff LaKenya K.

Monfort respectfully shows the Court the following:

                      Parties, Jurisdiction and Venue

     1.    Ms. Monfort is an individual and a resident of the State of

Georgia who resides in this District and this Division. Ms. Monfort is a

“consumer” under 15 U.S.C. § 1681a(c).

     2.    Defendant CKCG Health Care Services, Inc. (“CKCG”) is a

corporation organized and existing under the laws of the State of

Georgia. CKCG is subject to the jurisdiction of this Court and may be served




                                     1
     Case 1:19-cv-00354-MLB-RGV Document 1 Filed 01/21/19 Page 2 of 11




with process by serving its registered agent, Samuel Oburota, 5995

Oakbrook Parkway, Suite B, Norcross, Georgia 30093.

     3.    Defendant Information on Demand, Inc. (“IOD”) is a corporation

organized and existing under the laws of the State of Georgia. IOD is subject

to the jurisdiction of this Court and may be served with process by serving

its registered agent, David Christensen, at 59 Low Creek Lane, Blairsville,

Georgia 30512.

     4.    The Court has jurisdiction over the subject matter of this action

pursuant to 28 U.S.C. § 1331 because the claims asserted in this civil action

arise under the laws of the United States, specifically the Fair Credit

Reporting Act (the “FCRA”), 15 U.S.C. § 1681 et seq.

     5.    Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(2)

and this Division pursuant to Local Rule 3.1B(3).

                            Factual Background

     6.    In December 2018, Ms. Monfort applied for a job with CKCG,

which is a company that provides home care and nursing services for senior

adults and children, among other things.




                                      2
     Case 1:19-cv-00354-MLB-RGV Document 1 Filed 01/21/19 Page 3 of 11




     7.    On December 19, 2018, Ms. Monfort had an interview with

CKCG. At the interview, she was given an examination, which she passed

with a score of 89%.

     8.    At the conclusion of the interview, Ms. Monfort was offered a job

with CKCG, contingent upon passing a background check. Thus, CKCG had

a permissible purpose to conduct a background check on Ms. Monfort, i.e.

obtain a consumer report on Ms. Monfort, under 15 U.S.C. § 1681b(a)(3)(B).

     9.    Sometime after December 19, 2018, CKCG retained Defendant

IOD to conduct a background check on Ms. Monfort. IOD is a consumer

reporting agency under 15 U.S.C. § 1681a(f).

     10.    Sometime prior to December 31, 2018, IOD completed its

background check on Ms. Monfort and sold it to CKCG. That background

check was a consumer report under 15 U.S.C. § 1681a(d).

     11.   On December 31, 2018, Ms. Monfort called CKCG to ask when

she could begin work.

     12.   On that telephone call, Ms. Monfort was told that (i) CKCG had

retained IOD to conduct a background check on her, (ii) the IOD background

check showed that she had a felony conviction for cruelty to children in




                                     3
     Case 1:19-cv-00354-MLB-RGV Document 1 Filed 01/21/19 Page 4 of 11




Dekalb County, Georgia and (iii) based on the information contained in the

background check conducted by IOD, CKCG could not hire Ms. Monfort.

      13.   CKCG’s decision not to hire Ms. Monfort based on the content of

the IOD background check constituted adverse action against Ms. Monfort.

      14.   Prior to taking that adverse action against Ms. Monfort, CKCG

did not provide Ms. Monfort with “pre-adverse action notice” in compliance

with 15 U.S.C. § 1681b(b)(3).      Specifically, CKCG did not provide Ms.

Monfort with a copy of the background check that IOD prepared, the

statutorily-required summary of rights under the FCRA, notice that it,

CKCG, may take adverse action against her, and CKCG did not wait at least

five days before taking adverse action against Ms. Monfort.

      15.   CKCG knew or should known of its obligations under 15 U.S.C.

§ 1681b(b)(3), and its failure to comply with those obligations was negligent

or, in the alternative, reckless and willful.

      16.   Furthermore, the background check that IOD prepared

regarding Ms. Monfort contained inaccurate information. Ms. Monfort has

never been convicted of a felony in Dekalb County or anywhere else.

      17.   IOD negligently or recklessly and willfully violated 15 U.S.C. §

1681e(b) by failing to maintain and follow reasonable procedures to assure


                                        4
     Case 1:19-cv-00354-MLB-RGV Document 1 Filed 01/21/19 Page 5 of 11




maximum possible accuracy of the information contained in the background

check it prepared on Ms. Monfort, to wit:

           a.    IOD failed to insure that the information set forth in the

consumer report it prepared on Ms. Monfort accurately reflected the

information maintained on the public records in Dekalb County.

           b.    Upon information and belief, IOD failed to insure that the

consumer report it prepared on Ms. Monfort distinguished between (i) the

crime that Ms. Monfort was originally charged with and (ii) the crime to

which she later pled guilty.

           c.    IOD failed to insure that the IOD employee or contractor

who prepared the consumer report on Ms. Monfort actually read and/or

reported the entirety of the applicable record on Ms. Monfort. Indeed, if

IOD’s employee or contractor had bothered to read to the bottom of Ms.

Monfort’s publicly-available record in Dekalb County, it would have been

clear that Ms. Monfort was not convicted of a felony.

     18.   Furthermore, the IOD background check was furnished for

employment purposes, reported information about Ms. Monfort that was a

matter of public record and was likely to have an adverse effect upon Ms.

Monfort’s ability to obtain employment with CKCG.


                                     5
     Case 1:19-cv-00354-MLB-RGV Document 1 Filed 01/21/19 Page 6 of 11




      19.   Despite the facts alleged in the preceding Paragraph, IOD failed

to (i) notify Ms. Monfort that IOD was reporting such adverse public record

information to CKCG or (ii) maintain strict procedures to insure that the

adverse public record information contained in the IOD background report

was complete and up to date, in violation of 15 U.S.C. § 1681k.

      20.   After speaking with CKCG, Ms. Monfort contacted IOD and

requested, in writing, a full file disclosure pursuant to 15 U.S.C. § 1681g.

      21.   IOD did not acknowledge Ms. Monfort’s written request for a

full file disclosure and did not provide her with a full file disclosure in

violation of 15 U.S.C. § 1681g.

      22.   Because IOD is a consumer reporting agency, it has or should

have knowledge of its obligations under 15 U.S.C. §§ 1681e(b), 1681k and

1681g and its failure to comply with those statutes was negligent, or in the

alternative, reckless and willful.

      23.   As a proximate result of CKCG’s and IOD’s negligent and/or

reckless and willful violations of the FCRA, Ms. Monfort has suffered actual

damages, including without limitation, (i) the loss of employment with and

compensation from CKGC and (ii) emotional distress such as anxiety,

feelings of despair and hopelessness, humiliation and embarrassment.


                                       6
     Case 1:19-cv-00354-MLB-RGV Document 1 Filed 01/21/19 Page 7 of 11




            Count 1 – Violation of 15 U.S.C. § 1681e(b) against IOD

      24.    The consumer report that IOD prepared about Ms. Monfort for

CKCG was inaccurate for reasons described in Paragraphs 16-17 above.

      25.    IOD negligently or recklessly and willfully failed to maintain

and follow reasonable procedures designed to assure maximum possible

accuracy of the information in the consumer report it prepared on Ms.

Monfort, as alleged in Paragraph 17 above.

      26.    As a proximate result thereof, Ms. Monfort has suffered and is

entitled to recover actual damages, as alleged in Paragraph 23 above, in an

amount to be proven at trial and as allowed by 15 U.S.C. § 1681n(a)(1)(A) or

15 U.S.C. § 1681o(a)(1).

      27.    In the alternative and as a result of IOD’s reckless and willful

violations of 15 U.S.C. § 1681e(b), Ms. Monfort is entitled to recover statutory

damages in the amount of $1,000 as allowed by 15 U.S.C. § 1681n(a)(1)(A).

      28.    As a result of IOD’s reckless and willful violations of 15 U.S.C. §

1681e(b), Ms. Monfort is entitled to recover punitive damages as allowed by

15 U.S.C. § 1681n(a)(2).




                                       7
     Case 1:19-cv-00354-MLB-RGV Document 1 Filed 01/21/19 Page 8 of 11




      29.   Ms. Monfort is also entitled to recover the costs of this action and

her reasonable attorneys fees as allowed by 15 U.S.C. § 1681n(a)(3) or 15

U.S.C. § 1681o(a)(2).

            Count 2 – Violation of 15 U.S.C. § 1681g against IOD

      30.   IOD negligently or recklessly and willfully violated 15 U.S.C. §

1681g by failing to provide Ms. Monfort with her full file disclosure as

alleged in Paragraphs 20-21 above.

      31.   As a proximate result thereof, Ms. Monfort has suffered and is

entitled to recover actual damages, as alleged in Paragraph 23 above, in an

amount to be proven at trial and as allowed by 15 U.S.C. § 1681n(a)(1)(A) or

15 U.S.C. § 1681o(a)(1).

      32.   In the alternative and as a result of IOD’s reckless and willful

violations of 15 U.S.C. § 1681g, Ms. Monfort is entitled to recover statutory

damages in the amount of $1,000 as allowed by 15 U.S.C. § 1681n(a)(1)(A).

      33.   As a result of IOD’s reckless and willful violations of 15 U.S.C. §

1681g, Ms. Monfort is entitled to recover punitive damages as allowed by 15

U.S.C. § 1681n(a)(2).




                                       8
     Case 1:19-cv-00354-MLB-RGV Document 1 Filed 01/21/19 Page 9 of 11




      34.   Ms. Monfort is also entitled to recover the costs of this action and

her reasonable attorneys fees as allowed by 15 U.S.C. § 1681n(a)(3) or 15

U.S.C. § 1681o(a)(2).

            Count 3 – Violation of 15 U.S.C. § 1681k against IOD

      35.   IOD negligently or recklessly and willfully violated 15 U.S.C. §

1681k as alleged in Paragraphs 18-19 above.

      36.   As a proximate result thereof, Ms. Monfort has suffered and is

entitled to recover actual damages, as alleged in Paragraph 23 above, in an

amount to be proven at trial and as allowed by 15 U.S.C. § 1681n(a)(1)(A) or

15 U.S.C. § 1681o(a)(1).

      37.   In the alternative and as a result of IOD’s reckless and willful

violations of 15 U.S.C. § 1681k, Ms. Monfort is entitled to recover statutory

damages in the amount of $1,000 as allowed by 15 U.S.C. § 1681n(a)(1)(A).

      38.   As a result of IOD’s reckless and willful violations of 15 U.S.C. §

1681k, Ms. Monfort is entitled to recover punitive damages as allowed by 15

U.S.C. § 1681n(a)(2).

      39.   Ms. Monfort is also entitled to recover the costs of this action and

her reasonable attorneys fees as allowed by 15 U.S.C. § 1681n(a)(3) or 15

U.S.C. § 1681o(a)(2).


                                       9
    Case 1:19-cv-00354-MLB-RGV Document 1 Filed 01/21/19 Page 10 of 11




           Count 4 – Violation of 15 U.S.C. § 1681b(b)(3) against CKCG

      40.     CKCG negligently or, in the alternative, recklessly and willfully

violated 15 U.S.C. § 1681b(b)(3), as alleged in Paragraphs 11-15 above.

      41.     As a proximate result thereof, Ms. Monfort has suffered and is

entitled to recover actual damages, as alleged in Paragraph 23 above, in an

amount to be proven at trial and as allowed by 15 U.S.C. § 1681n(a)(1)(A) or

15 U.S.C. § 1681o(a)(1).

      42.     In the alternative and as a result of CKCG’s reckless and willful

violations of 15 U.S.C. § 1681b(b)(3), Ms. Monfort is entitled to recover

statutory damages in the amount of $1,000 as allowed by 15 U.S.C. §

1681n(a)(1)(A).

      43.     As a result of CKCG’s reckless and willful violations of 15 U.S.C.

§ 1681b(b)(3), Ms. Monfort is entitled to recover punitive damages as

allowed by 15 U.S.C. § 1681n(a)(2).

      44.     Ms. Monfort is also entitled to recover the costs of this action and

her reasonable attorneys fees as allowed by 15 U.S.C. § 1681n(a)(3) or 15

U.S.C. § 1681o(a)(2).

      WHEREFORE, Ms. Monfort respectfully prays that the Court:

      1.      Issue process to the Defendants;


                                        10
    Case 1:19-cv-00354-MLB-RGV Document 1 Filed 01/21/19 Page 11 of 11




      2.    Conduct a trial by jury of all claims asserted herein;

      3.    Enter judgment in favor of Ms. Monfort as consistent with the

jury’s verdict; and

      4.    Grant Ms. Monfort such other and further relief as it deems just

and necessary.

      This 20th day of January, 2019.


 MCRAE BERTSCHI & COLE LLC                   /s/ Craig E. Bertschi
 Suite 200, 1350 Center Drive                Craig E. Bertschi
 Dunwoody, Georgia 30338                     Georgia Bar No. 055739
                                             ceb@mcraebertschi.com
                                             678.999.1102

                                             Charles J. Cole
                                             Georgia Bar No. 176704
                                             cjc@mcraebertschi.com
                                             678.999.1105

                                             Counsel for Plaintiff




                                        11
